Title: From George Washington to Oliver Wolcott, Jr., 7 October 1795
From: Washington, George
To: Wolcott, Oliver Jr.


          
            Sir,
            Mount Vernon 7th Octob: 1795.
          
          Your Letter of the 1st instant with its enclosures, came to hand yesterday.
          As I am unacquainted with characters more fit, if any there be that would accept, I request that Commissions may issue in the names of those persons you have suggested as follow—vizt.
          Moses Kemp, vice John Ross resigned, as Collector of Burlington district New Jersey.
          
          Joseph Aborn, vice Zach: Rhodes resignd Surveyor of the port of Patuxet, in Rhode Island.
          John Grayson, vice Andw Agnew, superseded, Collector for Beaufort in South Carolina.
          The above three to be commissioned as Inspectors of the Revenue also.
          If there is no incompatibility, & it is warranted by precedent, I request likewise that Daniel Stevens, the present Supervisor of the Revenue for So. Carolina, may be commissioned (or appointed as the case requires) Superintendant of the Lighthouse at Charleston in that State, in place of Edward Blake deceased, with such adequate compensation as shall be deemed proper.
          
            Go. Washington.
          
        